NIELDS, District Judge.
Plaintiff moves to dismiss. June 13, 1935 this action was brought. No declaration having been filed, defendant March 23, 1937 moved to dismiss the action under the rule of court for want of prosecution. At the hearing of the motion it was represented that the delay in filing a declaration was because of certain negotiations for settlement. January 13, 1938 plaintiff filed its declaration and the case was pleaded to issue. October 13, 1938 plaintiff moved to dismiss under Rule 41(a) (2) of the new Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c. There is no showing requiring the court to dismiss the action upon special terms and conditions. The motion should be granted and the action dismissed without prejudice.
It is so ordered.